Citation Nr: 1124184	
Decision Date: 06/24/11    Archive Date: 06/29/11

DOCKET NO.  10-30 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether it was appropriate to discontinue the Veteran's service-connected disability compensation benefits from January 25 to October 4, 2005, due to his fugitive felon status, including considering whether he filed a timely request for waiver of resultant indebtedness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tiffany Sykes, Associate Counsel 



INTRODUCTION

The Veteran served on active duty in the military from January 1964 to September 1970.

This appeal to the Board of Veterans' Appeals (Board) is from an August 2006 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.


FINDINGS OF FACT

1.  The evidence does not reflect that the Veteran was either fleeing to avoid prosecution or custody or confinement after conviction for a felonious offense, or attempting to commit a felonious offense, or that he was violating a condition of probation or parole imposed for commission of a felony from January 25 to October 4, 2005.

2.  As the termination of his compensation benefits was improper, there was no overpayment of compensation benefits to him and, thus, no resultant indebtedness.


CONCLUSION OF LAW

The Veteran was not a fugitive felon and the termination of his disability compensation was unwarranted; the consequent determination of an overpayment of benefits and indebtedness of $3,012.90 are also invalid.  38 U.S.C.A. § 5313B (West 2002); 38 C.F.R. § 3.665(n) (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

The VCAA, however, does not apply to waiver claims.  See Barger v. Principi, 16 Vet. App. 132, 138 (2002); Lueras v. Principi, 18 Vet. App. 435 (2004); and Reyes v. Nicholson, 21 Vet. App. 370 (2007) (the notice provisions of 38 U.S.C. § 5103(a) do not apply to Chapter 53 proceedings).

And, in any event, the Board need not discuss whether there has been VCAA compliance - even concerning the decision to discontinue the Veteran's service-connected disability compensation benefits from January 25 to October 4, 2005, because the claim is being granted, regardless.  See, e.g., 38 C.F.R. § 20.1102 (2010) (harmless error).

II.  Whether it was Appropriate to Discontinue the Veteran's Service-Connected Disability Compensation Benefits from January 25 until October 4, 2005, due to Fugitive Felon Status, including Consideration of Timeliness of Request for Waiver of Resultant Indebtedness

The Veteran contends that he was not attempting to evade an arrest warrant issued on January 25, 2005, and so, VA should never have terminated his benefits for fugitive felon status.  He adds that he is entitled to waiver of any indebtedness resulting from the retroactive termination of his benefits.

At the time of the November 2005 notice letter from the RO informing him of the proposed withholding of his VA benefits, the Veteran was rated 30-percent disabled for service-connected disability, effectively dating back to November 20, 2001.

The RO was notified in November 2005 by the VA Office of the Inspector General (VA OIG) that the Escambia County Sherriff's Office in Pensacola, Florida, had an outstanding warrant for the Veteran's arrest.  The charge was burglary, and the report states the warrant had been issued on January 25, 2005.  Accordingly, in November 2005, the RO notified the Veteran of the proposal to terminate his service-connected compensation benefits, retroactively from January 25, 2005 (the date of the issuance of that warrant), because he was classified as a fugitive felon under VA law and regulations.  Later that same month, and in response to the November 2005 notice letter from the RO, the Escambia County Sherriff's Office notified VA that the Veteran no longer had an active warrant for his arrest since he had turned himself in on October 4, 2005.  Accordingly, the RO effectuated this retroactive termination of benefits in the August 2006 rating decision, but only for the period in which the warrant was active.  The RO calculated an overpayment of benefits, and resulting indebtedness by the Veteran, in the amount of $3,012.90.

A Veteran eligible for compensation benefits may not be paid such benefit for any period during which he is a fugitive felon.  See 38 U.S.C.A. § 5313B (West 2002).  The implementing regulation, 38 C.F.R. § 3.665(n), provides that compensation is not payable on behalf of a Veteran for any period during which he or she is a fugitive felon.  The term "fugitive felon" means a person who is a fugitive by reason of:  (i) fleeing to avoid prosecution, or custody or confinement after conviction, for an offense, or an attempt to commit an offense, which is a felony under the laws of the place from which the person flees; or (ii) violating a condition of probation or parole imposed for commission of a felony under the Federal or State law.  38 C.F.R. § 3.665(n)(2).  The term "felony" includes a high misdemeanor under the laws of a State that characterizes as high misdemeanors offenses that would be felony offenses under Federal law.  38 C.F.R. § 3.665(n)(3).

A request for waiver of indebtedness other than for loan guaranty shall only be considered if made within 180 days following the date of a notice of indebtedness to the debtor.  38 U.S.C.A. § 5302(a) (West 2002); 38 C.F.R. § 1.963(b)(2) (2010).

The 180-day period may be extended if the individual requesting waiver demonstrates that, as a result of an error by either VA or postal authorities, or due to other circumstances beyond the debtor's control, there was a delay in receipt of the notification of indebtedness beyond the time customarily required for mailing.  38 C.F.R. § 1.963(b)(2).  If the delay in the receipt of the notice of indebtedness is substantiated, the 180-day period is computed from the date of the requester's actual receipt of the notice of indebtedness.  Id.

While the term "fugitive" is not specifically defined by the governing statute and regulation, Black's Law Dictionary (8th Ed. 2004) defines "fugitive" as a person who flees or escapes; a refugee; or as a criminal suspect or a witness in a criminal case who flees, evades, or escapes arrest, prosecution, imprisonment, service of process, or the giving of testimony, especially by fleeing the jurisdiction or by hiding.

In addressing how fugitive felon status affected payment of VA benefits to dependents, a VA Office of General Counsel opinion noted that the VA fugitive felon provision was modeled after Public Law No. 104-193, which barred fugitive felons from receiving Supplemental Security Income or Insurance from the Social Security Administration (SSA) and food stamps from the Department of Agriculture.  VAOPGCPREC 7-2002 (December 2, 2002).  It was noted that Public Law No. 104-193 "was designed to cut off the means of support that allows fugitive felons to continue to flee."  Id., quoting S. Rep. No. 107-86, at 17 (2001).  Clearly, Congress' intention was to deny fugitives the means to maintain themselves in that status.  Id.  The SSA's fugitive felon provision is essentially identical to the VA provision cited above.  See 42 U.S.C.A. § 1382(e)(4)(A).

In interpreting the statutory meaning of the SSA fugitive felon provision, a U.S. District Court held that "while § 1382(e)(4)(A) does not define "fleeing to avoid prosecution," the plain language of the statute does not permit the Commissioner's construction of "fleeing to avoid prosecution" to be so broad as to include that a person is "fleeing" " merely because there is an outstanding warrant for his or her arrest.  In the criminal justice context, a fugitive flees from a jurisdiction in order to avoid detection or prosecution....  It is impossible to run away from prosecution or to prevent something from happening (i.e., from being prosecuted) if an individual does not know they are being prosecuted."  Reff v. Astrue, Slip Copy, 2008 WL 4277713, at *7, (D.Minn. 2008) (September 15, 2008).

Moreover, both the controlling statute and the regulation specifically include the intentional act of "fleeing to avoid prosecution" as a condition of finding fugitive felon status.  In December 2005, the Second Circuit Court of Appeals found that under that statute, in order for a person to be fleeing prosecution:  "Thus there must be some evidence that the person knows his apprehension is sought.  The statute's use of the words "to avoid prosecution" confirms that for 'flight' to result in a suspension of benefits, it must be undertaken with a specific intent, i.e., to avoid prosecution."  Oteze Fowlkes v. Adamec, 432 F.3d 90, 96-97 (2nd. Cir. 2005) (suspension of SSA disability benefits requires finding that the claimant "fled or was fleeing from justice").  Further, a recent case from the Court of Appeals for Veterans Claims (Court), held that actual knowledge a warrant has been issued for a Veteran is irrelevant to determining whether the Veteran is a fugitive felon.  Mountford v. Shinseki, No. 09-1759 (U.S. Vet. App. June 21, 2011)(discussing that the fact the Veteran was aware of the conditions of his probation prior to the issuance of the arrest warrant and was therefore found to be avoiding prosecution).

Further in this regard, the court in Reff stated that it is "not requiring the [agency] to conduct its own "mini- trial" to determine whether a claimant had the requisite intent to flee in order to avoid prosecution.  Instead, all the [agency] is required to do is follow its own regulation and determine whether a court has issued a finding that an individual has fled or was fleeing from justice.  In fact, the "regulation does not permit the agency to make a finding of flight; rather, it demands a court or other appropriate tribunal to have issued a warrant or order based on a finding of flight."  Reff, Slip Copy, 2008 WL 4277713, at *9, citing Fowlkes, 432 F.3d at 97.

To engage in an intentional act of fleeing from prosecution, the Veteran would first have to know that he was facing prosecution.  Here, however, the November 2005 letter from the Escambia County Sherriff's Department noted the Veteran had turned himself in, on his own volition, upon learning of the outstanding warrant.  Thereafter, a January 2006 record from the Escambia County Circuit Court confirms that a nolle prosqui was entered for the charge of burglary of an unoccupied structure or conveyance because the "reporting person has been ill and has a very incomplete memory of the event."  The Veteran was then sentenced to probation.  But, regardless, when the Escambia County Sheriff's Office issued its warrant for his arrest in January 2005, he was still residing in Pensacola, Florida under his own name, receiving VA medical treatment, seeking VA benefits claims, and was totally unaware of the felony warrant that had been issued.  He continued to reside openly at the same address in Pensacola through November 2005, when VA informed him that he was a fugitive felon.  These do not appear to be the actions of one who has fled from justice, especially an outstanding warrant.  And, in further support of his contention that he was not avoiding prosecution, he submitted a January 2007 statement noting that he was informed there was a warrant for his arrest approximately nine months after its issuance when a family member told him.  There is no evidence the warrant was served on him personally, that there was an attempt to serve it on him, or that he was, in fact, notified of it prior to notification by his family member.  Furthermore, his assertions to the contrary are uncontradicted by the record, in fact, quite the opposite as noted in the November 2005 letter from the Escambia County Sherriff's Department.

The Board's finding that an individual must have at least some knowledge of prosecution before he can be found to be fleeing from such is consistent with the interpretation by several federal courts of the essentially identical SSA fugitive felon provision.  Here, there is no evidence the Veteran knew that his apprehension was sought.  See also Garnes v. Barnhardt, 352 F. Supp. 2d 1059, 1066, (N.D. Cal. 2004) and Hull v. Barnhart, 336 F. Supp. 2d 1113 (D.Or. 2004), also finding that an intent to avoid prosecution was required for a fugitive felon finding under the SSA statute.  In both decisions, the district court found the SSA's interpretation that the mere presence of a warrant was sufficient to establish fugitive felon status was in contradiction to the underlying statute and regulations applicable to SSA benefits.


Moreover, the Court's recent case, Mountford v. Shinseki, No. 09-1759 (U.S. Vet. App. June 21, 2011), is factually distinguishable from the situation being considered in this appeal.  In Mountford, the Veteran had violated the terms of his probation prior to the issuance of an arrest warrant and the Court determined 1) that an adjudication of guilt is not required under 38 U.S.C. § 5313B(b)(1)(B) for a Veteran to be considered a fugitive felon, and 2) that actual knowledge that a warrant had been issued is irrelevant and not part of the statutory requirement.  The Court reasoned that the statutory language of § 5313B was clear and unambiguous in including the violation of a condition of probation as making one a fugitive felon.  The Court, in rejecting the Veteran's argument that conviction for a felony was required for one to be considered a fugitive felon, reasoned that had Congress intended an adjudication of guilt to be necessary, the word "conviction" would have been used, mirroring the language of 38 U.S.C. § 5313B(b)(1)(A), rather than the word "commission."  In addressing the dissent's conclusion that the Veteran could not have been a fugitive felon because he was not aware that a warrant had been issued, the Court noted that nowhere in the statute or its legislative history was there the slightest suggestion that one must have knowledge of the warrant.  Rather, the plain language of the statute very simply defined "fugitive felon" as one who violates the conditions of probation.

Here, however, the Veteran was not just unaware of the issuing of the warrant and possibility of prosecution as a consequence, but also unaware he had received any notice that he was actually going to be prosecuted.  Without such notice, there can be no finding or even inference that he engaged in the intentional act of "fleeing from prosecution".  It also is quite significant in this regard that there is no indication that the January 2005 warrant was issued based on a finding of flight, nor was he then currently on probation or parole or violating the terms of such.  Mountford v. Shinseki, No. 09-1759 (U.S. Vet. App. June 21, 2011); Reff, Slip Copy, 2008 WL 4277713, at *9, citing Fowlkes, 432 F.3d at 97.


The Board is not charged with determining whether the Veteran had engaged in criminal conduct, only whether he may be considered a "fugitive felon" under controlling statute and regulation.  His prompt response to notification of his outstanding warrant also does not reflect the intentional act of "flight from prosecution" necessary to establish fugitive felon status.  Consequently, he may not be considered to have been a fugitive felon under the controlling statute and regulation during the relevant time period at issue, from January 25 until October 4, 2005.  Thus, the termination of his VA compensation payments during that period was unwarranted, and his appeal is therefore granted.  

It also follows that, as he is not shown to have been a fugitive felon, the termination of his service-connected disability compensation benefits was unwarranted.  And, consequently, the assignment of an overpayment of benefits and resulting indebtedness of $3,012.90 was also invalid.  See 38 C.F.R. § 1.911 and Schaper v. Derwinski, 1 Vet. App. 430 (1991) (if there is a challenge to the validity or lawfulness of the debt, then this is a preliminary consideration before determining whether waiver of the debt is warranted).  Since the underlying indebtedness is terminated as a result of this decision, the question of waiver is rendered moot.


ORDER

The Veteran was not a fugitive felon, and so, discontinuance of his VA service-connected disability compensation benefits was improper.

The assignments of an overpayment of benefits, and resulting indebtedness of $3,012.90, were also invalid.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


